United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-515
Issued: July 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2013 appellant, through her attorney, filed a timely appeal from the
December 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment of her
left arm, for which she received a schedule award.
FACTUAL HISTORY
OWCP accepted that on February 7, 2007 appellant, then a 50-year-old clerk, sustained
an acute left shoulder strain, left rotator cuff tear, left shoulder impingement syndrome, left
elbow sprain and cervical spine sprain due to pushing and pulling mail containers. She received
1

5 U.S.C. §§ 8101-8193.

disability compensation on the daily and periodic rolls. On December 13, 2007 appellant
underwent authorized left shoulder surgery, including arthroscopic rotator cuff repair,
arthroscopic subacromial decompression and arthroscopic glenohumeral debridement.
On March 27, 2013 appellant filed a claim for a schedule award due to her accepted work
injuries.
In an April 24, 2013 report, Dr. John L. Dunne, an attending osteopath Board-certified in
preventive medicine, reported the findings of his physical examination of appellant. Appellant’s
cervical range of motion was normal with some tightness across the tops of the shoulders.
Dr. Dunne noted that range of motion of appellant’s left shoulder was assessed via goniometer.
Flexion was measured at 150 degrees, extension at 20 degrees, abduction at 120 degrees,
adduction at 40 degrees, external rotation at 60 degrees and internal rotation at 40 degrees, all
with relatively poor quality of motion and scapular dyskinesia with end-point pain. Dr. Dunne
noted that rotator cuff testing was grade 5/5 for all groups and that there was a normal sensory
examination of the left shoulder. He found that appellant reached maximum medical
improvement in December 2009 and noted that, under Table 17-2 of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009), she did not have any impairment due to her cervical strain. Dr. Dunne concluded that
appellant had 14 percent permanent impairment of her right arm. He stated:
“Chapter 15 on the upper extremity best assesses the impairment of the rotator
cuff tear, sprain, surgical repair via a stand-alone range of motion method and
Table 15-34 which totaled a 14 percent range of motion impairment of the right
shoulder. Table 15-35 assigns a 14 percent impairment of the upper extremity to
be a [g]rade [m]odifier 2. The functional history per Table 15-7 is a [g]rade
[m]odifier 1 so no grade adjustment is necessary for a final 14 percent impairment
of the left upper extremity for sprain of the shoulder and upper arm, rotator cuff
tear, other affectations of shoulder not elsewhere classified.
“The left elbow shows a full range of motion to 0 degrees of extension and 145
degrees of flexion, easily able to touch the shoulder and 80 degrees supination and
pronation. Referencing the elbow regional grid, Table 15-4, soft tissues [c]lass 0,
zero percent impairment.
“Final: 14 percent impairment for sprain shoulder and upper arm, rotator cuff,
[zero] percent impairment sprain of the neck. [Zero] percent impairment sprain of
the elbow and forearm for a total of a 14 percent impairment of the left upper
extremity.”
In a May 17, 2003 report, Dr. Morley Slutsky, a Board-certified preventive medicine
physician serving as an OWCP medical adviser, reviewed the medical evidence of record,
including the April 24, 2013 report of Dr. Dunne. He noted that diagnosis-based impairment
ratings were preferred under the sixth edition of the A.M.A., Guides, but that the range of motion
method of rating impairment could be used in some circumstances. Dr. Slutsky found that
Dr. Dunne had documented only one motion per shoulder joint movement, which was not
consistent with the validity criteria in section 15.7 of the A.M.A., Guides for measuring range of

2

motion. He discussed these standards noting that three active range of motion measurements must
be taken per joint motion, that each of the measurements must be within 10 degrees of the
calculated average and that the maximum observed measurement per joint motion was to be used
to determine the final calculated range of motion impairment.
Dr. Slutsky provided a diagnosis-based impairment rating for appellant’s left arm and
concluded that she had five percent permanent impairment. Under Table 15-5 on page 403,
appellant had a diagnosis-based impairment of rotator cuff injury (full-thickness tear) which fell
under Class 1 with a default value of five percent. Dr. Slutsky noted that she had a grade modifier
1 for functional history (ongoing left shoulder pain and dysfunction), a grade modifier 0 for
physical examination (invalid range of motion testing and no other objective findings) and a grade
modifier 2 for clinical studies (diagnostic testing showed full-thickness rotator cuff tear). He
applied the Net Adjustment Formula to find that there was no adjustment from the default value of
a five percent impairment of appellant’s left arm.
In an August 7, 2013 decision, OWCP granted appellant a schedule award for a five
percent permanent impairment of her left arm. The award ran for 15.6 weeks from December 2,
2009 to March 21, 2010.
In a September 12, 2013 report, Dr. Dunne discussed Dr. Slutsky’s May 17, 2003 report
and stated that the range of motion findings he provided on May 17, 2013 were based on the
average of the three goniometer readings in active motion “as prescribed since the [f]ourth
[e]dition of the A.M.A., Guides and carried through in the [f]ifth and [s]ixth [e]ditions.” He
noted that the range of motion findings should be considered valid and stated:
“To satisfy [Dr. Slutsky’s] criticism though, I invited [appellant] back in for
another examination of her shoulder range of motion on July 25, 2013. [A]fter a
brief shoulder warm-up, goniometer measurements of left versus right shoulder
range of motion were taken in an active manner, three trials. Active assisted
range of motion was also done as was passive range of motion. The results varied
by less than [five degrees] and were all accompanied by end-stage pain. These
values differed by less than 10 percent from the original report.
“[I]t is my opinion that the initial range of motion measurements stand as valid,
and if [Dr. Slutsky] wishes to review the raw data as well as my written notes of
the history, past medical and surgical history, related injuries, social and family
history of [appellant], I would be happy to provide that at [Dr. Slutsky’s] request
provided the injured worker agrees to the release of this private work product
which does not enter into the final official report.
“Having established the validity of the range of motion loss impairment involving
the left shoulder of the injured worker, I disagree with [Dr. Slutsky’s] assignment
to the shoulder [diagnosis-based impairment] full rotator cuff tear as the

3

documented objective findings of abnormal motion cannot be accounted for in
any of the shoulder regional grid rotator cuff tear assignments.”2
In a November 22, 2013 report, Dr. Slutsky reviewed Dr. Dunne’s September 12, 2013
report. He noted that it was incorrect for Dr. Dunne to use the average of the three range of
motion readings for each shoulder joint motion, rather than the maximum range of motion value.
Dr. Slutsky stated:
“Dr. Dunne offered to provide all the [range of motion] measurements to the [U.S.
Department of Labor]. I suggest the [U.S. Department of Labor] ask for this
information and to provide them to me for review in consideration of the
claimant’s final impairment calculations.
“If this information is not obtained then the final [left upper extremity] remains
[five] percent. As noted in my previous report the impairment is based upon the
preferred ‘diagnosis’[-]based impairment method and rated the most impairing
diagnosis in the left shoulder region (full-thickness rotator cuff tear with residual
dysfunction). Dr. Dunne used the less preferred [range of motion] method with
invalid left shoulder [range of motion] measurements … to arrive at a final rating
of 14 percent [left upper extremity].”
In a December 12, 2013 decision, OWCP affirmed its August 7, 2013 decision. It found
that appellant did not establish more than five percent permanent impairment of her left arm.
OWCP found that Dr. Slutsky’s assessment was in accordance with the standards of the sixth
edition of the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 For OWCP decisions issued on or after

2

Dr. Dunne suggested that he used the average of the three range of motion readings for each shoulder joint
motion, rather than the maximum range of motion value. Further, the A.M.A., Guides provide that range of motion
is factored under Table 15-8 in consideration of the adjustment for physical examination at pages 407 and 408.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

4

May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.6
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the shoulder, the relevant portion of the arm for the
present case, reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401.
After the Class of Diagnosis (CDX) is determined from the Shoulder Regional Grid (including
identification of a default grade value), the Net Adjustment Formula is applied using the grade
modifier for Functional History (GMFH), grade modifier for Physical Examination (GMPE) and
grade modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).7
While section 15.2 of the sixth edition of the A.M.A., Guides provides that “[d]iagnosisbased impairment is the primary method of evaluation for the upper limb,” Table 15-5 also
provides that, if motion loss is present for a claimant who has a rotator cuff injury, impairment
may alternatively be assessed using section 15.7 (range of motion impairment). Such a range of
motion impairment stands alone and is not combined with a diagnosis impairment.8
Section 15.7 of the sixth edition of the A.M.A., Guides provides:
“Range of motion should be measured after a “warm up,” in which the individual
moves the joint through its maximum range of motion at least [three] times. The
range of motion examination is then performed by recording the active
measurements from [three] separate range of motion efforts. Measurements
should be rounded up or down to the nearest number ending in 0…. All
measurements should fall within 10 [degrees] of the mean of these three
measurements. The maximum observed measurement is used to determine the
range of motion impairment.”9
It is well-established that proceedings under FECA are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.10
ANALYSIS
OWCP accepted that appellant sustained an acute left shoulder strain, left rotator cuff
tear, left shoulder impingement syndrome, left elbow sprain and cervical spine sprain due to
6

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
7

See A.M.A., Guides 401-11 (6th ed. 2009).

8

Id. at 387, 405, 475-78.

9

Id. at 464.

10

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

5

pushing and pulling mail containers. On December 13, 2007 she underwent left shoulder surgery
for arthroscopic rotator cuff repair, arthroscopic subacromial decompression and arthroscopic
glenohumeral debridement. In an August 7, 2013 decision, OWCP granted appellant a schedule
award for five percent permanent impairment of her left arm. The award was based on the opinion
of Dr. Slutsky, a Board-certified preventive medicine physician serving as an OWCP medical
adviser.
In rating five percent impairment of her left arm, Dr. Slutsky carried out a diagnosis-based
method of rating left arm impairment, noting that under Table 15-5 on page 403 of the sixth edition
of the A.M.A., Guides, appellant had a diagnosis-based impairment of rotator cuff injury (fullthickness tear) which fell under class 1 with a default value of five percent. He disagreed with a 14
percent left arm impairment rating devised by Dr. Dunne, an attending osteopath and Boardcertified family practitioner. Dr. Slutsky stated that Dr. Dunne did not properly perform the range
of shoulder motion testing within the standards of the sixth edition of the A.M.A., Guides.11 He
recommended that an attempt be made to obtain the raw data from Dr. Dunne’s range of
shoulder motion testing so that the data could be evaluated and considered as a possible
alternative means of rating appellant’s left arm impairment.
The Board notes that while section 15.2 of the sixth edition of the A.M.A., Guides provides
that “[d]iagnosis-based impairment is the primary method of evaluation for the upper limb,” Table
15-5 also provides that, if motion loss is present for a claimant who has a rotator cuff injury,
impairment may alternatively be assessed using section 15.7 (range of motion impairment).12 In
order to conduct a full evaluation of appellant’s left arm impairment, the Board finds that the
case should be remanded to OWCP to obtain the raw data from Dr. Dunne’s range of shoulder
motion testing. If the data is obtained, it should be evaluated and considered under the relevant
standards of the A.M.A., Guides. After developing the evidence in accordance with the Board’s
decision, OWCP shall issue an appropriate decision regarding appellant’s left arm impairment.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant has
more than a five percent permanent impairment of her left arm.

11

See supra note 9.

12

See supra note 8.

6

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: July 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

